Citation Nr: 1456183	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  09-45 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

Entitlement to increases in the ratings for posttraumatic stress disorder (PTSD) with depressive disorder not otherwise specified (NOS), currently assigned staged ratings of 30 percent prior to January 16, 2013, and 50 percent from that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from November 1968 to December 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Denver, Colorado Department of Veteran Affairs (VA) Regional Office (RO) that granted service connection for PTSD with depressive disorder NOS, rated 30 percent, effective June 11, 2007.  A February 2013 rating decision increased the rating to 50 percent, effective January 16, 2013.  The issue is characterized to reflect that "staged" ratings are assigned, and that both stages remain on appeal.  In December 2014, a videoconference hearing was scheduled at the Veteran's request; he withdrew the hearing request by correspondence received that month.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pertinent VA treatment records appear to be outstanding.  On January 2013 VA examination, the Veteran reported he received treatment for the claimed disability at the Boulder Veterans Center through November 2010.  The most recent records of VA treatment in the record are dated in April 2008.  Furthermore, an October 2012 supplemental statement of the case (SSOC) notes consideration of April 2008 to November 2010 treatment records from the Denver VA Medical Center (MC), and a January 2013 SSOC notes consideration of November 2010 to January 2013 treatment records from that same facility.  The cited records are not associated with the Veteran's electronic record.  Records of VA treatment are constructively of record, may contain pertinent information, and must be secured.

Furthermore, an October 2013 document notes that a VA examination for PTSD was cancelled because the Veteran indicated he was not in town.  Although he appears to have alleged good cause for missing that examination, it was not rescheduled.  In addition, in written argument the Veteran's representative suggests that the disability has worsened since the most recent VA examination (in January 2013).  The representative alleges that due to his psychiatric disability the veteran now has intermittent inability to tend to daily living activities, specifically maintaining basic personal appearance and hygiene.  Disability of such severity was not found on January 2013 examination.  

Accordingly, the case is REMANDED for the following:

1. The AOJ should secure for the record copies of complete updated clinical records of all VA evaluations and/or treatment the Veteran has received for his service connected psychiatric disability (specifically all records of such evaluations/treatment since April 2008).

2. The AOJ should then, arrange for the Veteran to be examined by a psychologist or psychiatrist to determine the current severity of his PTSD with depressive disorder.  The Veteran's record must be reviewed by the examiner in connection with the examination.  The examiner must also be provided a copy of the criteria for rating mental disorders.  Based on an examination and interview of the Veteran and review of the record, the examiner should:

Identify all symptoms and associated functional impairment related to the Veteran's service connected psychiatric disability.  The examiner should specifically note the presence or absence of each symptom noted in the criteria for ratings above 50 percent, and note any unlisted symptoms found (and comment on the nature and degree of social and occupational impairment due to the manifestations found). 


All opinions must include rationale.

3. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate SSOC and afford the Veteran and his representative opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

